Citation Nr: 0727551	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran had recognized military service from April 1943 
to June 1946.  The veteran died in May 1986.  The appellant 
is his surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO) which denied 
service connection for the cause of the veteran's death 
because evidence submitted was not new and material.  

The appellant submitted a timely notice of disagreement in 
February 2004.  She requested a RO hearing, but withdrew this 
request in April 2004.  The appellant requested a Board 
hearing in July 2004, but withdrew this request in October 
2004.  

The Board remanded the case to the RO for further development 
in April 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  In a July 1992 decision, the Board previously considered 
and denied a claim for service connection for the cause of 
the veteran's death.

2.  Evidence received since the July 1992 Board decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death.


CONCLUSIONS OF LAW

1.  The July 1992 Board decision, which denied service 
connection for cause of the veteran's death, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the July 1992 Board 
decision is not new and material; the claim for service 
connection for cause of death is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2003 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the appellant was responsible.  VA also asked the 
appellant to provide any evidence that pertains to her claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  Pursuant to an April 
2006 Board remand, the RO issued a December 2006 VCAA notice 
letter which provided the appellant with an explanation of 
the meaning of both "new" and "material" evidence and 
provided notice of the particular type of evidence needed to 
substantiate elements found to be insufficiently shown at the 
time of the last final denial.  The appellant was afforded an 
opportunity to submit additional evidence.  The RO 
subsequently reconsidered the claim in a May 2007 
supplemental statement of the case.

A May 2006 and December 2006 letters provided the appellant 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes, in that regard, that disability ratings are 
not applicable to dependency and indemnity compensation 
claims.  As the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the effective date to be assigned are 
rendered moot.  There is no indication that any notice 
deficiency reasonably affects the outcome of this claim.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, VA and private 
treatment records, his death certificate, and various lay 
statements have been associated with the claims file.  VA has 
provided the appellant with every opportunity to submit 
evidence and arguments in support of her claim, and to 
respond to VA notices.  Thus, VA's duty to assist has been 
fulfilled.  

The appellant has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Pursuant to the April 2006 Board remand, the RO requested 
that the appellant submit additional evidence of treatment, 
to include records from the veteran's terminal period of 
hospitalization in May 1986.  In a May 2006 correspondence, 
the appellant indicated that the veteran received no private 
hospital treatment.  She submitted instead a certificate from 
the Rizal Provincial Hospital showing that the veteran was 
confined and treated there from May 13, 1986 to May 14, 1986 
when he died of a cerebrovascular accident.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B.  Law and Analysis

The Board has carefully reviewed the record and finds that 
the appellant has not submitted new and material evidence to 
reopen a previously denied claim for service connection for 
the veteran's cause of death.

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection. See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2006).   Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).  In addition, certain 
chronic diseases, including cardiovascular disease and 
hypertension, may be presumed to have been incurred or 
aggravated during service if such diseases become disabling 
to a compensable degree within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death. 38 C.F.R. § 3.312(a) (2006).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b) (2006).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2006).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The Board has previously denied service connection for the 
cause of the veteran's death in June 1987, July 1988, October 
1989, and July 1992.  The Board denied service connection in 
June 1987 because the veteran's cause of death was not shown 
to have been incurred during military service.  In a July 
1988 decision, the Board found that the veteran exhibited no 
manifestations of disability while in service, or within the 
presumptive period following service.  In an October 1989 
decision, the Board found that a new factual basis warranting 
service connection for the veteran's cause of death was not 
shown.  The last final Board denial was in July 1992.  In 
that decision, the Board found that new and material evidence 
had not been submitted to reopen the previously denied claim 
for the veteran's cause of death.  

A December 2006 VCAA notice letter informed the appellant 
that her claim was previously denied because medical and lay 
evidence submitted did not show that the veteran's cause of 
death was related to service, and service medical records did 
not show that the veteran's cause of death was incurred in 
service.  Therefore, new and material evidence in this case 
must relate to in-service incurrence of the veteran's cause 
death.  

The certificate of death shows that veteran died in May 1986 
with cerebrovascular accident listed as the immediate cause 
of death.  Other significant conditions contributing to death 
included malnutrition and chronic bronchitis.  

Evidence received subsequent to the July 1992 Board decision 
includes (1) lay statements from the veteran's comrades in 
the Philippine Army; (2) lay statements from the appellant; 
(3) doctors' notes, submitted in January 2004, which indicate 
that the veteran was seen for hypertension in 1969, 1972, and 
in the early 1980s; (4) letters from Dr. B.T.J. dated in 
February 1987 and November 1990; (5) June 1972, December 
1975, and November 1984 hospital summaries from the Veterans 
Memorial Medical Center; (6) additional documentation showing 
that the veteran died of a cerebrovascular accident, 
submitted in April 2006; (7) a medical certification showing 
that the veteran was hospitalized from December 1972 to 
January 1973 for a cerebrovascular accident; (8) a medical 
certificate dated in October 1985 which shows that the 
veteran was diagnosed, in pertinent part, with malnutrition, 
and chronic bronchitis; (9) an undated treatment record which 
reflects a diagnosis of hypertension since 1972; (10) a 
February 2007 certification from the municipal health office 
which indicates that the veteran was seen in January 1958 for 
hypertension and chronic bronchitis; and (11) copies of the 
veteran's certificate of death.

The Board finds that evidence submitted after the July 1992 
Board decision is not new and material.  

Doctors' notes submitted in January 2004 indicating that the 
veteran was seen for hypertension in 1969 and 1972; letters 
from Dr. B.T.J.; a December 1975 hospital summary from the 
Veterans Memorial Medical Center; a medical certificate dated 
in October 1985; and copies of the veteran's certificate of 
death were already of record prior to the time of the July 
1992 Board decision, and are not new.

Lay statements from the appellant and from the veteran's 
comrades report that the veteran had high blood pressure or 
hypertension, malaria, bronchitis, and malnutrition in 
service.  The Board finds that although these lay statements 
are new, they are duplicative of March 1987 and July 1987 
statements from the appellant and from the veteran's comrades 
which were of record at the time of the July 1992 Board 
decision.  The 1987 statements also report that the veteran 
had high blood pressure, bronchitis, malaria and 
malnourishment in 1946 while he was in service.  Thus, the 
Board finds that the newly received lay statements submitted 
are not material, and are cumulative and redundant of 
evidence previously of record.  

The appellant submitted additional documentation in April 
2006 showing that the veteran died of a cerebrovascular 
accident.  She also submitted a medical certification showing 
that the veteran was hospitalized from December 1972 to 
January 1973 due to a cerebrovascular accident.  The 
veteran's cause of death was already established by his 
certificate of death at the time of the July 1992 Board 
decision.  The December 1972 documentation of a 
cerebrovascular accident does not relate to in-service 
incurrence of the veteran's cause of death and does not raise 
a reasonable possibility of substantiating the appellant's 
claim.  Thus, these documents are not material. 

Similarly, medical records which reflect a diagnosis of 
hypertension many years after service do not raise a 
reasonable possibility of substantiating the appellant's 
claim and are redundant of medical evidence already of record 
at the time of the July 1992 Board denial. (See Doctor's Note 
submitted in January 2004; June 1972 and November 1984 
hospital summaries from the Veterans Memorial Medical Center; 
an undated treatment record which reflects a diagnosis of 
hypertension since 1972; a February 2007 certification from 
the municipal health office.)  The Board finds that medical 
records submitted since the July 1992 Board decision do not 
relate to in-service incurrence of the veteran's cause of 
death, and are not material.   

Evidence submitted after the July 1992 Board decision is not 
new and material and the appellant's claim is not reopened.  

C.  Conclusion

The preponderance of the evidence is against finding that the 
appellant has submitted "new and material evidence" 
sufficient to reopen the claim of entitlement to service 
connection for the veteran's cause of death.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the appellant 's claim.


ORDER

The application to reopen a claim of entitlement to service 
connection for the veteran's cause of death is denied. 




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


